Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 1 of 18 PageID #: 2691




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION


 JESSICA HICKLIN,

                         Plaintiff,
                                                 Case No. 4:16-CV-01357-NCC
 v.

 ANNE PRECYTHE,
        et al.,

                         Defendants.




      PLAINTIFF’S BRIEF IN OPPOSITION TO THE TERMINATION OF THE
                         PERMANENT INJUNCTION
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 2 of 18 PageID #: 2692




       In accordance with the Court’s June 23, 2021 Order (Dkt. 211), Plaintiff Jessica Hicklin

files this brief in opposition to the request by Defendant Missouri Department of Corrections

(“MDOC”) to terminate the Permanent Injunction entered by this Court on May 22, 2018.

                                       INTRODUCTION
       Following extensive discovery and briefing, and with a full opportunity for all parties to

provide input, this Court made explicit findings that MDOC’s and Corizon, LLC’s (collectively,

“Defendants”) failure to provide medically necessary care for Ms. Hicklin’s gender dysphoria

violated the Eighth Amendment of the U.S. Constitution. The constitutional violation at issue was

Defendants’ refusal to provide any medically necessary care for Ms. Hicklin’s serious medical

condition of gender dysphoria, including the provision of hormone therapy, permanent hair

removal, and access to gender-affirming canteen items. (See Dkt. 176 at 10.) Accordingly, the

Court ordered prospective relief to address the constitutional violation and permanently enjoined

MDOC from enforcing its freeze-frame policy, specifically ordering: “[f]or as long as Ms. Hicklin

remains in the custody of MDOC, Defendants shall provide Ms. Hicklin with care that her doctors

deem medically necessary treatment for her gender dysphoria, including hormone therapy,

permanent hair removal, and access to gender-affirming canteen items.” (Id.).

       Though MDOC’s behavior shows that it will not provide Ms. Hicklin with any medically

necessary treatment for gender dysphoria absent a court order, MDOC now moves to terminate the

Permanent Injunction in this case, arguing the Permanent Injunction fails to comply with the Prison

Litigation Reform Act’s (“PLRA”) requirements and that MDOC has already provided the three

illustrative treatments outlined in the injunction. MDOC does so years after the Permanent

Injunction was entered, without objection from MDOC, and in the context of a motion to enforce

the Permanent Injunction given MDOC’s continued refusal to provide Ms. Hicklin with care

MDOC’s own doctors have explicitly deemed medically necessary.

                                                1
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 3 of 18 PageID #: 2693




         Defendants are wrong on all counts. On its face, the Permanent Injunction is narrowly

drawn, extends no further than necessary to remedy the constitutional violation, and is the least

intrusive means to correct the constitutional violation. The prospective relief is limited and specific

to the injury that Ms. Hicklin suffered due to MDOC’s denial of medically necessary care for

treatment of her gender dysphoria. It is limited to treatment for gender dysphoria that Ms. Hicklin’s

doctors determine is medically necessary, which such doctors base upon established and widely

accepted medical guidelines and standards of care that this Court has already adopted. Moreover,

the fact that the parties are currently before the Court on a dispute about whether MDOC has failed

to comply with the Permanent Injunction shows that the injunction continues to be necessary.

         The Court should deny MDOC’s request to terminate the Permanent Injunction because it

complies with the PLRA’s requirements and continues to be necessary. Alternatively, the Court

should refuse to terminate the Permanent Injunction based on new factual findings “that

prospective relief remains necessary to correct a current and ongoing violation of the Federal right,

extends no further than necessary to correct the violation of the Federal right, and that the

prospective relief is narrowly drawn and the least intrusive means to correct the violation.” 18

U.S.C. § 1326(b)(3).

    I.      RELEVANT BACKGROUND AND PROCEDURAL HISTORY1

    Following entry of the Preliminary Injunction (Dkt. 145 at 31), Ms. Hicklin began to receive

hormone therapy. Hormone therapy helped to address some symptoms that Ms. Hicklin

experienced, but it has not resolved Ms. Hicklin’s on-going symptoms related to her severe gender



1
 Ms. Hicklin incorporates all facts and arguments set forth in the record, including her motion for
declaratory relief and a Permanent Injunction (Dkt. 163), her reply to Response to Motion (Dkt.
170), her motion for enforcement, or alternatively, to clarify the Permanent Injunction (Dkt. 205),
and her reply to Response to Motion (Dkt. 208).

                                                  2
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 4 of 18 PageID #: 2694




dysphoria, such as significant anxiety, depression, and distress. As early as November 20, 2019,

Corizon’s Gender Dysphoria Clinical Supervision Group (“GDCSG”) approved the treatment plan

for Ms. Hicklin to see a urologist for a presurgical consultation regarding gender confirmation

surgery (“GCS”).2 (See EM-21971 (“Also informed patient that regional treatment team is in the

process of seeking a surgeon to refer her to.”).) Ms. Hicklin’s treating doctor, Dr. Bruce Cornelius,

and Corizon Mental Health Regional Director Elizabeth Atterberry each referred Ms. Hicklin for

a presurgical consultation with Dr. Gino Vricella, Washington University Physicians, Washington

University School of Medicine in St. Louis. (See, e.g., EM-2279 (recommendation from Corizon

Psychiatrist Bruce Cornelius stating “I believe that this will help her make significant progress in

further treating her gender dysphoria”), EM-2280 (recommendation from Corizon Regional

Mental Health Director Elizabeth Atterberry providing, “Ms. Hicklin meets and exceed the criteria

set forth by the World Professional Association for Transgender Healthcare.”); EM-2251 (Corizon

Doctor Thomas Bredeman confirming he spoke with Dr. Vricella and that Dr. Vricella was willing

to consult with Ms. Hicklin).) Dr. Cornelius expressly noted in Ms. Hicklin’s medical history notes

that gender confirmation surgery is medically necessary: “Pt with gender dysphoria as confirmed

by the GDCSG. gender confirmation surgery has been deemed medically necessary.” (EM-2240.)

       Ms. Hicklin’s first presurgical evaluation was scheduled for April 1, 2020, but it was

canceled due to restrictions caused by the coronavirus pandemic. (See EM-2241-43.) Ms. Hicklin’s

consultation was rescheduled for July. (See EM-2244.) That appointment was canceled with no

explanation. It was then rescheduled a second time for August. (See EM-2286). That appointment,

too, was canceled, and no new appointment has been scheduled.


2
 References to Bates numbers are documents provided by Corizon to Ms. Hicklin’s counsel.
Pursuant to the Court’s May 7, 2021 Order (Dkt. 199), Ms. Hicklin produced these documents to
MDOC.

                                                 3
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 5 of 18 PageID #: 2695




          Ms. Hicklin filed grievances related to the denial of healthcare. (See GF-00396-00422, GF-

00427-00476.) In its January 15, 2021 Offender Grievance Appeal Response to Grievance No.

PCC-20-625, MDOC acknowledged that “qualified, licensed medical professionals and both

medical and mental health have made recommendations for [Ms. Hicklin] to receive an evaluation

for gender reassignment surgery based on assessment of [her] medical condition.” (See GF-00426.)

Despite this admission, the response concluded the Grievance Appeal is not supported. Throughout

this entire time, Ms. Hicklin has continued to suffer from significant anxiety, depression, and

distress related to her gender dysphoria. (See EM-2319-2320.)

          On May 27, 2021, Ms. Hicklin filed a Motion to Enforce, or Alternatively, to Clarify, the

Permanent Injunction. (Dkt. 205.) Through this motion, Ms. Hicklin seeks to enforce the

Permanent Injunction’s clear directive that MDOC “provide Ms. Hicklin with care that her doctors

deem medically necessary treatment for her gender dysphoria.” (Dkt. 176 at 10.) Rather than

comply with the plain terms of the Permanent Injunction, MDOC challenged the scope of the

Permanent Injunction and cross-moved to terminate it under 18 U.S.C. § 3626(b)(1) and (2). On

June 23, 2021, parties presented argument on Ms. Hicklin’s Motion to Enforce, or Alternatively,

to Clarify, the Permanent Injunction. (Dkt. 211.) At the hearing, the Court struck the cross-motion

with leave to refile and ordered the parties to file briefs on the issue of the termination of

prospective relief. (Id.).

    II.      DISCUSSION

             A. Legal Standard

          Under the Prison Litigation Reform Act, injunctive relief can be granted only when it is

“narrowly drawn, extends no further than necessary to correct the violation of the Federal right,

and is the least intrusive means necessary to correct the violation of the Federal right.” 18 U.S.C.



                                                  4
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 6 of 18 PageID #: 2696




§ 3626(a)(1)(A). A defendant is entitled to the “immediate termination of any prospective relief”

when it was “approved or granted in the absence of a finding by the court” that such relief met the

need-narrowness-intrusiveness test. See 18 U.S.C. § 3626(b)(2); Hines v. Anderson, 547 F.3d 915,

917 (8th Cir. 2008). A defendant may also be entitled to termination two years after the entry of

prospective relief. See 18 U.S.C. § 3626(b)(1). The termination provisions, however, are limited

by Section 3626(b)(3), which states that the prospective relief will not be terminated if the court

finds that it remains necessary to correct a current or ongoing violation of the federal right, extends

no further than necessary to correct the violation, is narrowly drawn, and is the least intrusive

means to correct the violation. Watson v. Ray, 192 F.3d 1153, 1156 (8th Cir. 1999). For purposes

of the PLRA, prospective relief is “all relief other than compensatory monetary damages.” 18

U.S.C. § 3626(g)(7); see also Gavin v. Branstad, 122 F.3d 1081, 1084 (8th Cir. 1997).


       A. The Permanent Injunction is not subject to immediate termination under
          Section 3626(b)(2), as it is, on its face, narrowly drawn, extends no further than
          necessary, and is the least intrusive means to address MDOC’s constitutional
          violations.

       The PLRA allows for the immediate termination of prospective relief “in the absence of a

finding by the court that the relief is narrowly drawn, extends no further than necessary to correct

the violation of the Federal right, and is the least intrusive means necessary to correct the

violation.” 18 U.S.C. § 3626(b)(2). This is known as the narrowness-need-intrusiveness test. “The

narrowness-need-intrusiveness criteria are, to some extent, self-explicating. … The application of

those criteria is case-specific and must be undertaken in light of both the magnitude of existing

constitutional violations and the available remedial alternatives.” Morales Feliciano v. Rullan, 378

F.3d 42, 54 (1st Cir. 2004). The Permanent Injunction meets the need-narrowness-intrusiveness

test both on its face and based on the underlying detailed factual findings that lead to it.


                                                  5
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 7 of 18 PageID #: 2697




        The language of the Permanent Injunction closely tracks the constitutional violation found

by the Court. Take the violation of the federal right at issue. The Court explicitly held that:

        “Defendants’ failure to provide Ms. Hicklin medically necessary care related to her
        gender dysphoria violates the Eighth Amendment to the United States
        Constitution.”

(Dkt. 176 at 10 (emphasis added).) Now take the Permanent Injunction at issue. It states:

        “For as long as Ms. Hicklin remains in the custody of MDOC, Defendants shall
        provide Ms. Hicklin with care that her doctors deem medically necessary treatment
        for her gender dysphoria, including hormone therapy, permanent hair removal, and
        access to gender-affirming canteen items.”

(Id. (emphasis added).) The language of the Permanent Injunction is virtually a mirror image of

the constitutional violation found by the Court. In other words, on its face, the Permanent

Injunction is a prime example of prospective relief that is narrowly drawn and extends no further

than necessary to correct the violation of the Federal right at issue in a given case. Here, MDOC’s

own violation made the corresponding scope of the Permanent Injunction necessary. The scope of

the remedy is directly proportional to the scope of the violation, and the order extends no further

than necessary to remedy the violation. See Brown v. Plata, 563 U.S. 493, 531 (2011).

        Moreover, aside from the mirrored language, the Permanent Injunction contains two

limitations to the prospective relief. First, it is only applicable “[f]or as long as Ms. Hicklin remains

in the custody of MDOC.” Second, it only orders the provision of care to Ms. Hicklin “that her

doctors deem medically necessary.” These limitations, combined with the virtually identical

language used in defining the violation and drawing the prospective relief, demonstrate that the

relief is, on its face, the least intrusive means necessary to correct the violation.

        In any event, it is axiomatic that an injunction should be examined as a whole, not in

isolated parts. See Edmo v. Corizon, 935 F.3d 757, 782 (9th Cir. 2019) (“When ‘determining the

appropriateness of the relief ordered,’ appellate ‘courts must do what they have always done’:


                                                   6
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 8 of 18 PageID #: 2698




‘consider the order as a whole.’”) (citation omitted). Here, the Permanent Injunction must be

considered in the context of the Court’s detailed findings about MDOC’s objective and subjective

deliberate indifference and conclusion that Defendants violated the Eighth Amendment by

knowingly disregarding Ms. Hicklin’s serious medical need of gender dysphoria and through the

enforcement of the freeze-frame policy. (Dkt. 176 at 10.)

       With regard to the specific condition of gender dysphoria and its treatment or lack thereof,

the Court made the following findings:

   •   “Gender dysphoria is an objectively serious medical need.” (Id. at 5.)
   •   “The World Professional Association for Transgender Health’s Standards of Care for the
       Health of Transsexual, Transgender, and Gender-Nonconforming People (the “Standards
       of Care”) are ‘the internationally recognized guidelines for the treatment of persons with
       gender dysphoria.’” (Id. at 5-6.)
   •   “Under the Standards of Care, persons with gender dysphoria should be individually
       assessed by qualified health care providers and referred for treatment, which can include:
       (1) living in another gender role that is consistent with one’s gender identity; (2) hormone
       therapy to feminize or masculinize the body; and/or (3) surgery to change primary and/or
       secondary sex characteristics.” (Id. at 6.)
   •   “Inadequate treatment of [gender dysphoria], such as treatment not based on an
       individualized assessment, puts a person at serious risk of psychological and physical
       harm.” (Id.)

       The Court also made detailed findings specific to Ms. Hicklin and the risk of serious harm

she did and will suffer. The Court thus found the following in support of the Permanent Injunction:

   •   “Ms. Hicklin has exhibited symptoms of severe gender dysphoria, including recurring
       intrusive thoughts of removing her testicles.” (Id. at 5.)
   •   “Medical records show that lack of appropriate treatment for gender dysphoria caused Ms.
       Hicklin to experience serious psychological and physical symptoms (including panic
       attacks, anxiety, racing heartbeat, shortness of breath, sleep disturbance, lack of appetite,
       headaches, and excessive sweating) and put her at substantial risk of self-harm, including
       auto-castration and suicidal thoughts or acts.” (Id. at 7-8.)
   •   Ms. Hicklin “has suffered irreparable injury as a result of Defendants’ failure to provide
       her with medically necessary treatment for her gender dysphoria and their application of
       the freeze-frame policy and will again suffer such injury if the requested relief is not
       granted.” (Id. at 9.)
   •   “Given the deprivation of constitutional rights that Plaintiff has suffered and will suffer if
       Defendants withhold medically necessary gender dysphoria treatment from her or continue


                                                 7
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 9 of 18 PageID #: 2699




       to enforce the freeze-frame policy, the public interest favors entry of such an order.” (Id.
       at 9-10.)

       In light of the above findings, the prospective relief ordered is narrowly drawn and the least

intrusive form of relief possible. The prospective relief is narrowly drawn to address the provision

of medically necessary care for the serious medical need of gender dysphoria, the absence of which

“has caused Ms. Hicklin to experience serious psychological and physical symptoms (including

panic attacks, anxiety, racing heartbeat, shortness of breath, sleep disturbance, lack of appetite,

headaches, and excessive sweating) and put her at substantial risk of self-harm, including auto-

castration and suicidal thoughts or acts.” (Dkt. 176 at 7-8.) This is not a case, like Hines, where

the relief “covered the topic of medical care generally.” 547 F.3d at 922. To the contrary, the relief

here is “narrowly drawn to address a particular medical problem.” Id. And as noted above, the

relief is also limited to what Ms. Hicklin’s doctors determine to be medically necessary for her.3

Furthermore, the Court also considered the impact on the operation of MDOC’s system.

Significantly, the Court found, “The documents and testimony produced in discovery to the

Plaintiff do not support denying medically necessary gender dysphoria treatment based on cost,

safety, or any other reason.” (Dkt. 176 at 8.)

       MDOC’s proposed limitation of the Permanent Injunction to the three illustrative

treatments outlined therein is seemingly an effort to suggest a less intrusive means to protect Ms.

Hicklin’s constitutional rights, but this post-hoc interpretation would neither adequately address

MDOC’s constitutional violation nor minimize judicial meddling in the day-to-day operations of

Missouri’s correctional system. Under MDOC’s reading, Ms. Hicklin would have to come back to



3
  The WPATH Standards of Care, which Ms. Hicklin’s doctors have relied on to determine her
course of treatment, are also a limitation to the scope of the relief. As noted, the Court made
specific findings as to the wide acceptance and recognition of the Standards of Care.

                                                  8
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 10 of 18 PageID #: 2700




 Court each time her doctors determine that a treatment for her gender dysphoria is medically

 necessary. Indeed, that is the genesis of this dispute—Ms. Hicklin’s doctors recommended a

 presurgical consultation as medically necessary, but MDOC insists this care is not within the scope

 of the Permanent Injunction. (Dkt. 206 at 4-5.) This is the type of “day-to-day oversight on all

 aspects of medical care” that Hines found to be broader than necessary to assure protection of the

 constitutional right. 547 F.3d at 922; cf. Morales Feliciano v. Rullan, 378 F.3d 42, 54 (1st Cir.

 2004) (“Congress plainly intended the PLRA to operate as a mechanism that would decrease

 federal judicial involvement in prison administration.” (emphasis added)). MDOC’s proposed

 reading would accordingly be far more intrusive than the prospective relief ordered.

        Additionally, in furtherance of its recognition that the Eighth Amendment requires MDOC

 to provide medically necessary care for gender dysphoria, the Court permanently enjoined MDOC

 from enforcing the freeze-frame policy. (Dkt. 176 at 10.) The Court found that “the freeze-frame

 policy at issue fails by its very nature to account for the individual medical needs of transgender

 prisoners who suffer from gender dysphoria, and therefore violates the Eighth Amendment both

 on its face and as applied to Ms. Hicklin.” (Id. at 9.) In the context of gender-affirming care, courts

 in other circuits have not hesitated to find that a broadly applied permanent injunction is

 nonetheless narrowly tailored when it strikes down a facially unconstitutional statute. See Fields

 v. Smith, 653 F.3d 550, 559 (7th Cir. 2011) (affirming injunction of facially unconstitutional ban

 on hormonal therapy and gender confirmation surgery). The prospective relief enjoining the

 enforcement of the freeze-frame policy is narrowly tailored and remains necessary. Terminating

 the Permanent Injunction would mean that the freeze-frame policy, which only came to light

 through Ms. Hicklin’s case, could be used to deny medically necessary care.




                                                   9
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 11 of 18 PageID #: 2701




        Because the Permanent Injunction meets the narrowness-need-intrusiveness test on its face

 and is supported by the necessary factual findings, MDOC’s motion to immediately terminate the

 Permanent Injunction pursuant to 18 U.S.C. § 3626(b)(2) should be denied.

        B. MDOC’s denial of medically necessary care for treatment of Ms. Hicklin’s
           gender dysphoria evidences a current and ongoing constitutional violation.
        Alternatively, should the Court find the Permanent Injunction does not meet the

 requirements of 18 U.S.C. § 3626(b)(2), the Court should deny termination of the injunction based

 on new factual findings. Under Section 3626(b)(3), prospective relief will not be terminated if the

 court finds that it remains necessary to correct a current and ongoing violation of the federal right,

 extends no further than necessary to correct the violation, is narrowly drawn, and is the least

 intrusive means to correct the violation. Watson, 192 F.3d at 1156. “If the existing relief qualifies

 for termination under § 3626(b)(2), but there is a current and ongoing violation, the district court

 will have to modify the relief to meet the [PLRA]’s standards.” Gilmore v. California, 220 F.3d

 987, 1008 (9th Cir. 2000).

        Whenever a request for termination of prospective relief is made, “the district court must

 determine whether prospective relief is justified according to § 3626(b)(3)’s criteria.” Hadix v.

 Johnson, 228 F.3d 662, 670 (6th Cir. 2000). In other words, “unless plaintiffs do not contest

 defendants’ showing that there is no current and ongoing violation under § 3626(b)(3), the court

 must inquire into current conditions at a prison before ruling on a motion to terminate.” Gilmore,

 220 F.3d at 1008; see also Benjamin v. Jacobson, 172 F.3d 144, 166 (2d Cir. 1999) (en banc);

 Parrish v. Alabama Dep’t of Corr., 156 F.3d 1128, 1129 (11th Cir. 1998) (“An injunction shall

 not terminate, however, if the court accurately makes written findings, based on the record, that

 the injunction “remains necessary to correct a current and ongoing violation of the Federal right”

 and meets the three criteria in Section 3626(b)(2).”); Tyler, 135 F.3d at 598 (“If the court finds that


                                                   10
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 12 of 18 PageID #: 2702




 any prospective relief was granted without the § 3626(b)(2) findings, then that relief must be

 terminated unless the court makes the findings specified in § 3626(b)(3).” (emphasis in original)).

        As such, “district courts should allow prisoners to supplement the record with evidence of

 current practices to prove a current and ongoing violation.” Harvey v. Schoen, 245 F.3d 718, 721

 (8th Cir. 2001). And while the ability of the parties to conduct discovery in order to supplement

 the record is a matter at the discretion of the court, id., at a minimum, “a district court must hold

 [a pretermination evidentiary] hearing when the party opposing termination alleges specific facts

 which, if true, would amount to a current and ongoing constitutional violation.” Cagle v. Hutto,

 177 F.3d 253, 258 (4th Cir. 1999); see also Harvey, 245 F.3d at 721 (citing Cagle for the

 proposition that “pre-termination evidentiary hearing is discretionary unless party opposing

 termination alleges specific facts amounting to current and ongoing constitutional violation”

 (emphasis added)); Benjamin, 172 F.3d at 166 (“In sum, we interpret §§ 3626(b)(2) and (3), read

 together, to mean that, when the plaintiffs so request in response to a defendant’s motion for

 termination, the district court must allow the plaintiffs an opportunity to show current and ongoing

 violations of their federal rights.”); Loyd v. Alabama Dep’t of Corrections, 176 F.3d 1336 (11th

 Cir. 1999) (district court should have conducted evidentiary hearing on motion to terminate

 consent decrees and permanent injunction).

        To establish an Eighth Amendment violation, plaintiff must show that “she had an

 objectively serious medical need and that the defendant knew of and disregarded that need.”

 Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997) (citations omitted); see also Nelson v. Corr.

 Med. Servs., 583 F.3d 522, 529 (8th Cir. 2009). A plaintiff meets the objective requirement of the

 deliberate indifference standard by showing the existence of a serious medical need, Estelle v.

 Gamble, 429 U.S. 97, 104 (1976), or a substantial risk of future serious harm resulting from the



                                                  11
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 13 of 18 PageID #: 2703




 action or inaction of prison officials, Helling v. McKinney, 509 U.S. 25, 35 (1993). Deliberate

 indifference can be “manifested by prison doctors in their response to the prisoner’s needs or by

 prison guards in intentionally denying or delaying access to medical care or intentionally

 interfering with the treatment once prescribed.” Estelle, 429 U.S. at 104–05 (footnotes omitted).

        The Court found that Ms. Hicklin “has demonstrated actual success on the merits of her

 claims of violation of her Eighth Amendment rights due to Defendants’ denial of medically

 necessary treatment for her gender dysphoria.” (Dkt. 176 at 9.) The Court did so after finding, inter

 alia, that “Gender dysphoria is an objectively serious medical need” (id. at 5), and that Ms. Hicklin

 “has suffered and will suffer if Defendants withhold medically necessary gender dysphoria

 treatment from her” (id. at 10). Indeed, the Court found that “when left untreated, [individuals with

 gender dysphoria] may also experience additional serious medical problems including suicidality

 and the compulsion to engage in self-castration and self-harm.” (Id. at 5.)

        Here, it is undisputed that Ms. Hicklin’s doctors have determined that she continues to

 suffer from an objectively serious medical condition—namely, her gender dysphoria—and that

 they have recommended a course of treatment that MDOC has refused to provide. (See Dkt. 214

 at 22:9-19 (“THE COURT: Let’s get this lined up for a second. Obviously, the legal issues are

 different than the factual ones. What I am asking is, is there a factual dispute that the doctors have

 recommended the consult? MR. MORGAN: Without going into, you know, an evidentiary

 discussion, I mean there is not a dispute that the doctors have indicated that they believe she should

 have a consultation for -- a pre-surgical consultation. I don’t believe that there is a dispute about

 that.” (emphasis added)).)

        As this court explicitly found, MDOC’s failure to provide Ms. Hicklin with medically

 necessary care related to her gender dysphoria violated her rights under the Eighth Amendment.



                                                  12
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 14 of 18 PageID #: 2704




 (Dkt. 176 at 10.) There is a “current” and “ongoing” violation of the Eighth Amendment based

 upon MDOC’s “deliberate indifference” to the known risks and injury that Ms. Hicklin continues

 to suffer because of MDOC’s denial of care her doctors have deemed medically necessary to treat

 her serious medical need of gender dysphoria, namely, a presurgical consultation and subsequent

 gender confirmation surgery.

        It is immaterial that MDOC has complied with the Permanent Injunction to the extent it

 provided Ms. Hicklin hormone therapy, gender-affirming commissary items, and permanent hair

 removal. MDOC acknowledges it was required to do so. MDOC represents that it “will continue

 to provide the specified care of hormone therapy, permanent body hair removal, and access to

 gender-affirming canteen items after termination of Permanent Injunction relief.” (Dkt. 206 at 11.)

 This is a hollow promise since Ms. Hicklin is once again in court seeking to stop MDOC’s

 constitutional violations and the Permanent Injunction is the very reason that MDOC has provided

 care and has not enforced its freeze-frame policy. MDOC’s conduct to date shows that it has

 provided some care for Ms. Hicklin’s gender dysphoria only because of the Permanent Injunction.

 As noted in briefing relating to her motion for enforce, or alternatively, clarify, the Permanent

 Injunction (see Dkt. 208 at 9), terminating the Permanent Injunction on that basis would be “like

 throwing away your umbrella in a rainstorm because you are not getting wet.” Shelby Cty., Ala. v.

 Holder, 570 U.S. 529, 590 (2013) (Ginsburg, J., dissenting).

        In any event, prison officials may not avoid liability by adopting an “easier and less

 efficacious treatment” that does not adequately address an incarcerated individual’s serious

 medical needs. Estelle, 429 U.S. at 103-06; Langford v. Norris, 614 F.3d 445, 460 (8th Cir. 2010)

 (“a total deprivation of care is not a necessary condition for finding a constitutional violation”);

 see also De’lonta v. Johnson (De’lonta II), 708 F.3d 520, 526 (4th Cir. 2013); Fields, 653 F.3d at



                                                 13
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 15 of 18 PageID #: 2705




 556. A failure to schedule a medical appointment or address medical symptoms altogether can

 constitute deliberate indifference. See Rosenberg v. Crandell, 56 F.3d 35 (8th Cir. 1995) (failure

 to diagnose and treat esophageal cancer).

        Additionally, accepted standards of care further establish that MDOC is violating Ms.

 Hicklin’s Eighth Amendment rights. The medical community’s accepted standards of care and

 practice are highly relevant to determining what care is medically appropriate or inappropriate.

 See Allard v. Baldwin, 779 F.3d 768, 772 (8th Cir. 2015). This Court recognized, that “[u]nder the

 Standards of Care, persons with gender dysphoria should be individually assessed by qualified

 health care providers and referred for treatment, which can include … surgery to change primary

 and/or secondary sex characteristics.” (Dkt. 176 at 6.) Other federal courts have agreed. See, e.g.,

 Edmo v. Corizon, Inc., 935 F.3d 757, 771 (9th Cir. 2019) (“In summary, the broad medical

 consensus in the area of transgender health care requires providers to individually diagnose, assess,

 and treat individuals’ gender dysphoria, including for those individuals in institutionalized

 environments. Treatment can and should include GCS when medically necessary.”), cert. denied,

 141 S. Ct. 610 (2020).

        MDOC has not offered any explanation for its denial of the presurgical consultation.

 MDOC has also not identified which individual or individuals made the decision to deny Ms.

 Hicklin’s consultation. However, as noted above, MDOC has conceded that there is no dispute

 that Ms. Hicklin’s doctors have recommended a presurgical consultation and gender confirmation

 surgery, and MDOC has not refuted that Ms. Hicklin’s doctors have determined that a presurgical

 consultation and gender confirmation are medically necessary. In sum, there is a medical

 consensus that Ms. Hicklin’s presurgical consultation is medically necessary, and no

 countervailing reason that such care should not be provided.



                                                  14
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 16 of 18 PageID #: 2706




        Because (1) Ms. Hicklin still suffers from the serious medical condition of gender

 dysphoria, (2) MDOC would not have provided, nor is likely to provide, hormone therapy and

 gender-affirming canteen items absent the Permanent Injunction, and (3) there is a current and

 ongoing dispute about MDOC’s refusal to provide treatment that Ms. Hicklin’s doctors have

 recommended as medically necessary for her gender dysphoria, termination of the Permanent

 Injunction under either Section 3626(b)(1) or (b)(2) would be improper.

        Ms. Hicklin has alleged specific facts, which if true, would amount to a current and ongoing

 violation. The record establishes MDOC continues to engage in a practice to deny her with

 medically necessary treatment for gender dysphoria. This is the constitutional violation at the heart

 of Ms. Hicklin’s case. The Court should allow an opportunity for Ms. Hicklin to present evidence

 showing the current and ongoing violation of her Eighth Amendment rights due to MDOC’s

 “failure to provide Ms. Hicklin medically necessary care related to her gender dysphoria.” Such

 evidence should include, inter alia, Ms. Hicklin’s medical records and grievance records detailing

 that a presurgical consultation and gender confirmation surgery are medically necessary treatment,

 as per her doctors, for her gender dysphoria, as well as the injury that Ms. Hicklin suffers due to

 MDOC’s interference with and denial of such care.

                                          CONCLUSION

        The prospective relief that this Court found necessary to remedy the constitutional violation

 in Ms. Hicklin’s case should not be terminated. The Court’s Order complies with the PLRA and

 there is a current and ongoing constitutional violation— once again, MDOC’s denial of medically

 necessary treatment for gender dysphoria. As such, MDOC’s request to terminate the Permanent

 Injunction should be denied.




                                                  15
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 17 of 18 PageID #: 2707




                                   Respectfully submitted this 14th day of July 2021.
                                    s/Richard Saenz
                                    Richard Saenz*
                                    Omar Gonzalez-Pagan*
                                    Lambda Legal
                                    120 Wall Street, Floor 19
                                    New York, NY 10005
                                    Tel: 212-809-8585
                                    Fax: 212-809-0055
                                    rsaenz@lambdalegal.org
                                    ognozalez-pagan@lambdalegal.org

                                    Kara Ingelhart*
                                    Lambda Legal Defense &
                                    Education Fund, Inc.
                                    65 E. Wacker Pl., Suite 2000
                                    Chicago, IL 60601
                                    Tel 312-663-4413, ext. 4328
                                    Fax 312-663-4307
                                    kingelhart@lambdalegal.org

                                    Rajin S. Olson*
                                    Robins Kaplan LLP
                                    800 LaSalle Avenue
                                    2800 LaSalle Plaza
                                    Minneapolis, MN 55402
                                    Tel: 612-349-8500
                                    Fax: 612-339-4181
                                    rolson@robinskaplan.com

                                    Kevin L. Schriener, #35490MO
                                    Law & Schriener, LLC
                                    141 N. Meramec Avenue
                                    Suite 314
                                    St. Louis, MO 63105
                                    Tel: (314) 721-7095
                                    Fax: (314) 863-7096
                                    kschriener@schrienerlaw.com

                                    Attorneys for Plaintiff Jessica Hicklin

                                    *Admitted pro hac vice




                                        16
Case: 4:16-cv-01357-NCC Doc. #: 217 Filed: 07/14/21 Page: 18 of 18 PageID #: 2708




                               CERTIFICATE OF SERVICE

        IT IS HEREBY CERTIFIED that service of the foregoing Plaintiff’s Brief in Opposition

 to the Termination of the Permanent Injunction was caused to be made on July 14, 2021, on all

 counsel of record via the Court’s CM/ECF system.

                                           s/ Richard Saenz
